Case 1:20-mj-00312-MSN Document 31 Filed 03/25/21 Page 1 of 5 PagelD# 147

- +

AO 199A (Rev. 697) Order Setting Conditions of Release Page | of ___Pages

UNITED STATES DISTRICT COURT

 

 

 

_Eastern__ District of Virginia
United States of America ORDER SETTING CONDITIONS
V OF RELEASE
Matthew Erausquin Case Number: 1:20-mj-312
Defendant

IT IS ORDERED that the release of the defendant is subject to the following conditions:
(1) The defendant shall not commit any offense in violation of federal, state or local faw while on release in this case.

(2) ‘The defendant shall immediately advise the court, defense counsel and the U.S. Attomey in writing before any change in
address and telephone number.

(3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as
directed. The defendant shall appear at (if blank, to be notified) United States District Court

Place
401 Courthouse Sq., Alexandria, VA__ on TBD

Date and Time

Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

( Jf ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

( ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

doliars ($ )

in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES U.S. ATTORNEY U.S. MARSHAL
Case 1:20-mj-00312-MSN Document 31 Filed 03/25/21 Page 2 of 5 PagelD# 148

AO 199B (Rev. 12/20) Additional Conditions of Release Page 2 of 5 Pages

 

 

 

 

 

 

ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community.

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(EJ) (6) The defendant is placed in the custody of: Joanne Erausquin
Person or organization

Address (only ifabove is an organization) DOC» Someksetr "®)

City and state CHAMBAELSAUL: PE 1772.02 Tel.No. JJ Oy sS/S/E
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court

immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.
signet: )o-o-e-ee_ A Litestdestet) 3 -AS Af
Custadien “LY Date
((K]) (7) The defendant must:

(GX) ) (2) submit to supervision by and report for supervision to the U.S. Pretrial Services ’
telephone number 703-299-2300 , no later than

(J) (b) continue or actively seek employment.

(1) (c) continue or start an education program.

(() () surrender any passport to:

(LE) ) (e) not obtain a passport or other international travel document.

(LJ) (f)} abide by the following restrictions on personal association, residence, or travel: Do not depart the Middle District of Pennsylvania
without prior approval of PTS.

(fx) ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: co-defendants and victims unless in the presence of counsel.

 

 

 

 

 

 

 

(f)) (h) get medical or psychiatric treatment: Sex Offender Treatment

 

 

(CJ) @ return to custody each at o’clock after being released at o’clock for employment, schooling,
or the following purposes:

 

 

(C1) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

(EJ) (k) not possess a firearm, destructive device, or other weapon.

(CJ) @) notuse alcohol( [) )atall( (1) ) excessively.

(CJ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

([]} (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
of prohibited substance screening or testing.

(&]) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer. (Sex Offender Treatment)

(EJ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(11) @ Curfew. You are restricted to your residence every day _[]) from to ,or (( )as
directed by the pretrial services office or supervising officer; or

(C1) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

([x] } (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court; or

(1) Civ) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
you must comply with the location or travel restrictions as imposed by the court.
Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.

 
Case 1:20-mj-00312-MSN Document 31 Filed 03/25/21 Page 3 of 5 PagelD# 149

AO 199B (Rev, 12/20) Additional Conditions of Release Page 3 of 5 Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

(J) (q) submit to the following location monitoring technology and comply with its requirements as directed:

(2) @
(EJ) (s)
(FE) ©

(&] ) (i) — Location monitoring technology as directed by the pretrial services or supervising officer; or
(D0) ii) Voice Recognition; or

(0 } Gii) Radio Frequency; or

(CD) (iv) GPS.

pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
officer.

report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
questioning, or traffic stops.

Release and reside with third party custodian Joanne Erausquin within the Middle District of Pennsylvania; No contact with any

minors under the age of 18.
Case 1:20-mj-00312-MSN Document 31 Filed 03/25/21 Page 4 of 5 PagelD# 150

4o0f5

(x)Refrain from having any contact with minors under the age of 18, unless another adult
is present who has been approved, in advance, by Pretrial Services;

(x) The defendant shall NOT access a computer and/or the internet under any
circumstances.

(x) Refrain from possessing or utilizing any video gaming system and console, phones
with internet capabilities, or other such devices which would enable contact and/or
sharing of data with other individuals known or unknown to the defendant; and

(x) Submit to, and pay for, sex offender evaluation and/or treatment conducted by a
certified sex offender treatment provider as directed by the supervising officer and sign
all appropriate release forms; and
Case 1:20-mj-00312-MSN Document 31 Filed 03/25/21 Page 5 of 5 PagelD# 151
AO 199C (Rev, (2108) Advice of Penalties Page. a of
ADVICE OF PENALTIES AND SANCTIONS

Pages

 

 

 

 

TO THE DEFENDANT:

.

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result.in the immediate issuance of a warrant for your, arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor ~ you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

“ BGfendant's Signature
A be xandt.7?_ VA WU7- YU ASTI L-

City and State Telephone Number

Directions to the United States Marshal

((J) The defendant is ORDERED released aftcr processing.

((J) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in-custody, the defendant must be
produced before the appropriate judge at the time and place specified.

¥ Digitally signed by Michael S.

/ ~Nachmanoff
Date: —.__uU, >» Date: 2021.03.25 10:17:08 -04'00'

Judicial Officer's Signature

 

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE US. ATTORNEY U.S. MARSHAL
